— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Social Services, dated July 26, 1984, which, after a fair hearing, upheld the local agency’s denial of the petitioner’s application for medical assistance benefits.
Determination confirmed and proceeding dismissed on the merits, with costs.
The State Commissioner’s finding that the petitioner had a present interest in various joint bank accounts and certain commercial realty and that these assets were transferred to her husband for the purpose of qualifying the petitioner for medical assistance is supported by substantial evidence. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.